19-10412-jlg         Doc 1156       Filed 08/14/19       Entered 08/14/19 13:17:47               Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :       Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. 1000
---------------------------------------------------------------X

                ORDER PURSUANT TO SECTION 1121(d) OF THE
        BANKRUPTCY CODE FURTHER EXTENDING THE EXCLUSIVE PERIODS

                    Upon the motion, dated July 24, 2019 (the “Motion”)2 of Ditech Holding

Corporation (f/k/a Walter Investment Management Corp.) and its debtor affiliates, as debtors and

debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”)

pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), for

entry of an order further extending the Debtors’ exclusive periods in which to file a chapter 11

plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive

Solicitation Period,” and together with the Exclusive Filing Period, the “Exclusive Periods”),

all as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1156       Filed 08/14/19     Entered 08/14/19 13:17:47      Main Document
                                                     Pg 2 of 3


the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided to the Notice Parties in accordance with the

Case Management Order; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and the Court

having reviewed the Motion; and the Court having held a hearing on the Motion to consider the

relief requested in the Motion on August 7, 2019 (the “Hearing”); and upon the record of the

Hearing; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest;

and upon all of the proceedings had before the Court and after due deliberation and sufficient

cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

Exclusive Filing Period in which to file a chapter 11 plan is extended through and including

October 10, 2019.

                    3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended

through and including December 9, 2019.

                    4.        The extensions of the Exclusive Periods granted herein are without

prejudice to such further requests that may be made pursuant to section 1121(d) of the




                                                        2
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1156        Filed 08/14/19     Entered 08/14/19 13:17:47        Main Document
                                                      Pg 3 of 3


Bankruptcy Code by the Debtors or any party in interest, for cause shown, upon notice and a

hearing.

                    5.        Nothing herein shall create, nor is intended to create, any rights in favor of

or enhance the status of any claim held by any party.

                    6.        The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order.

                    7.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: August 13, 2019
       New York, New York
                                                     /s/James L. Garrity, Jr.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        3
WEIL:\97130807\1\41703.0011
